DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 25, 2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 and 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted step is a step of forming the port.  The claim does not state how or when the port is formed, only that it is present during the molding step.  One must infer that the port must either be formed during the shaping the outer shell or after shaping the outer shell.  In either case, there is a gap between the steps of shaping an outer shell (with no port) and molding a polymeric substrate through a port that was never formed.  Other claims are rejected by dependence.


Response to Arguments
Applicant’s arguments with respect to the pending claims have been carefully considered.  Transient liquid phase bonding is certainly known (see the Paulonis reference cited below), but the Examiner takes the view that the subject matter of claim 17 as a whole would not have been obvious.  Further discussion is provided below.  Applicant is invited to contact the Examiner for assistance in resolving the remaining 35 U.S.C. 112(b) rejections.

Allowable Subject Matter
Claims 17-20 and 22-23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The Examiner considered a possible rejection over Semmes (US 1,843,886) in view of Mattia (US 3,560,349) and Paulonis (US 4,005,988).
As detailed in the previous rejection, Semmes teaches a method for fabricating an encased (page 2, lines 6-7) polymeric article (page 2, lines 73-74) comprising providing an outer metallic shell (page 2, lines 30-31) and molding a solid phenolic polymeric material by pouring into the shell (page 3, line 1).  The pouring likely occurs through a root port formed in the outer shell and produces an encapsulated polymeric article.  Subsequent assembly of the blades in the configuration shown in Fig. 1 would cover/remove the port. 
Semmes is silent to (a) the steps of providing a mandrel, shaping an outer shell on the mandrel formed from nickel, cobalt, copper, or an alloy containing at least 50 wt.% of these elements, and removing the mandrel from the outer shell, wherein the port is introduced into the outer shell after formation, and (b) attaching at least one additional feature to the encapsulated polymeric article via at least one transient liquid phase bond.
Regarding (a), Mattia teaches forming a metallic shell by providing a mandrel (10) in the desired shape, electroforming an outer shell of nickel (2:63-3:15) on the mandrel, and removing the mandrel from the outer shell (3:17-19) to provide a metal article (3:19).  Since the port is not present until items 30, 28, 18, and 26 are removed from the electroformed shell, the port is introduced after formation of the shell.  
Regarding (b), Paulonis (assigned to United Technologies Corporation) teaches a transient liquid phase diffusion bonding process.  However, starting at Semmes, the Examiner takes the view that it would not have been obvious to bond anything to the exterior of the Semmes propeller by the Paulonis transient liquid phase diffusion bonding process because the Semmes propeller was already created with a specific contour for its intended purpose, which would only be changed by bonding additional features to its exterior.  Note also that the removing and attaching are different steps in the claimed process.
Therefore, in summary, while all of the claimed process steps appear to be known from various pieces of prior art, one would not have found a reasonable rationale to combine all of these processes in the claimed manner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J DANIELS/            Primary Examiner, Art Unit 1742